Citation Nr: 0210267	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1. Entitlement to an increased initial evaluation for a 
surgical scar of the left arm, currently rated 10 percent 
disabling.

2. Entitlement to an increased rating for residuals of injury 
to the anterior interosseous nerve of the left hand, 
currently evaluated as 40 percent disabling.

3. Entitlement to a temporary total post surgical 
convalescent rating pursuant to 38 C.F.R. § 4.30 based on 
left carpal tunnel release surgery performed at a private 
hospital on May 18, 1992.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.  
The veteran thereafter had Army Reserve membership until 
October 1984.

The appeal of the claim for an increased rating for a 
surgical scar of the left arm arises from the October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, granting 
service connection and assigning a 10 percent rating for the 
surgical scar as secondary to service-connected residuals of 
injury to the anterior interosseous nerve of the left hand.

The appeal of the claims of entitlement to an increased 
schedular rating above the 40 percent assigned for residuals 
of injury to the anterior interosseous nerve of the left 
hand, and entitlement to a temporary total post surgical 
convalescent rating pursuant to 38 C.F.R. § 4.30 based on 
surgery performed in May 1992, arise from other ratings of 
the RO.  

A Board decision dated August 9, 2000, remanded this case for 
further development.  A hearing was held before the 
undersigned Member of the Board in June 2002, and this case 
now returns to the Board for further adjudication.


FINDINGS OF FACT

1. The veteran's surgical scar of the left arm is tender, 
painful, and discolored, and results in minimal limitation 
of motion of the left forearm.  The limitation of motion 
is not to a compensable degree.

2. The veteran's paralysis of the median nerve of the left 
arm results in weakened grip, numbness of several fingers, 
and mild sensory loss.  The veteran is right handed.  He 
does not have complete nerve paralysis.

3. The veteran's surgery of May 18, 1992, for carpal tunnel 
syndrome, was directly related to his service connected 
left arm injuries.  He needed convalescence through July 
31, 1992.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation greater than 10 
percent for a surgical scar of the left arm have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.71a, 4.118 Diagnostic Codes 5206, 
5207, 5208, 7804, 7805 (2001).

2. The criteria for an evaluation in excess of 40 percent for 
paralysis of the median nerve, left arm have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2001).

3. The criteria for a temporary total disability evaluation 
based upon a period of convalescence from May 18, 1992 to 
July 31, 1992 have been met.  38 C.F.R. § 4.30 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with copies of the appealed rating actions, and 
were provided a Statement of the Case and multiple 
Supplemental Statements of the Case, as well as a Board 
Remand dated August 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The veteran has 
received two hearings during the course of this appeal, one 
at the RO, and one before the undersigned member of the Board 
in June 2002.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded several examinations during the 
course of this claim, dated May 1997, September 1998, October 
2000, and November 2000.  It does not appear that there are 
any additional records that could or should be obtained.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that all information has been obtained, regardless of 
specific notice as to which party might obtain what evidence.  
There is no additional evidence to be obtained.

A review of the record reflects that service connection for 
the veteran's left hand was established at a 20 percent level 
by an April 1985 decision.  This decision was based on 
service medical records which indicated that the veteran fell 
while on reserve duty, running across a parking lot, and was 
diagnosed with an anterior interosseous nerve syndrome.  
During the course of this appeal, in October 1997, this 
evaluation was increased to 40 percent, based on then recent 
medical evidence.  In October 1998, the veteran was granted 
separate service connection for surgical scarring of the left 
arm, at a 10 percent evaluation.  The veteran continues to 
disagree with both levels of evaluation.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected left arm disabilities is not 
adequate, given the current symptomatology of this 
disability.  In addition, the veteran continues to disagree 
with a March 1995 decision that denied him a temporary total 
evaluation for convalescence from surgery dated May 18, 1992.  
The relevant evidence of record includes the veteran's 
statements, the reports of outpatient treatment, and the 
reports of VA examinations.


The Facts

The veteran's service medical records and subsequent reports 
of VA examination indicate that he is right handed. 

Military reserve status records reflect that the veteran 
sustained damage to the anterior interosseous nerve of the 
left hand in a fall in the course of military duties in 
August 1981.  This nerve damage was partially relieved by 
neurolysis.

The veteran underwent surgery in May 1992 at Montefiore 
University Hospital for a left carpal tunnel release to treat 
diagnosed left carpal tunnel syndrome.

The veteran underwent a revision surgical procedure in 
November 1996 at the University of Pittsburgh Medical Center 
for release of the median nerve, the anterior nerve, and the 
pronator teres, including at the left elbow, based on the 
veteran's reports of continued severe pain in the left 
forearm, and continued left hand difficulties including 
inability to flex the distal interphalangeal joint of the 
left index finger.

The veteran underwent a VA examination in May 1997.  Upon 
physical examination, there were mixed results in terms of 
capacity to flex fingers of the left hand, which results the 
examiner attributed to variable cooperation.  The examiner 
noted that the veteran had an injury to the anterior 
interosseous nerve and now had a normal electrodiagnostic 
study, but had undergone two exploration and release 
operations for the anterior interosseous nerve and one carpal 
tunnel release.  The examiner noted that assessment was 
difficult because the veteran showed loss of function not 
only in the anterior interosseous nerve distribution, but 
also restricted function in the distribution of the ulnar 
nerve.  The examiner noted that cooperation was intermittent 
in terms of flexion of all the digits.  The examiner 
nonetheless noted that operative reports showed that the 
veteran had scarring about the anterior interosseous nerve.  
The examiner opined that there was no evidence of any 
relationship between the anterior interosseous nerve injury 
and the carpal tunnel syndrome for which the veteran was 
operated on in 1992.

At a September 1998 VA examination, the veteran's history of 
injury to the left upper extremity while in the Reserves was 
noted.  It was also noted that the veteran's scar was from 
surgery performed due to persistent pain following the 
injury, with surgery performed to repair possible contusion 
injury to the median nerve.  Three years prior to the 
September 1998 examination, the veteran had undergone 
reoperation of the same incisional scar at Montefiore 
Hospital.  The examiner noted that the veteran had also 
developed carpal tunnel syndrome, and surgery to decompress 
the left carpal tunnel had also been performed.  The examiner 
noted that in the second surgery, the scar was lengthened at 
both ends, including for the carpal tunnel decompression.  
The veteran complained of pain in the elbow and the left 
lower arm as a result of the injury.  The veteran complained 
that pain had increased and strength had decreased in the 
left hand, including loss of grip strength.  Upon 
examination, the examiner described the scar as follows:

The surgical scar is a straight line on 
the medial aspect above the left elbow 
joint and connected with the surgical 
incision scar horizontal and from the 
horizontal to the relatively lateral 
aspect of the elbow and then the incision 
scar is a straight line down to the lower 
arm. Altogether the scar which I measured 
from the vertical scar above the elbow 
joint and horizontal across the elbow 
joint and vertical below the elbow joint 
from the lateral side altogether is 20.5 
cm.  He also has a scar from left carpal 
tunnel syndrome repair.  The texture is 
fine.  The color of the scar is 
hypopigmented.

The examiner went on to note that the scar was tender and 
adherent to the skin with minimal keloid formation.  There 
was no ulceration or breakdown of the skin, though there was 
some elevation of the scar.  There was very minimal tissue 
loss. The examiner noted that the veteran claimed that the 
scar was persistently tender and painful, and also claimed to 
have persistent pain around the elbow joint and above and 
below it.  The examiner described the scar as disfiguring.  
The examiner noted that the veteran alleged that the scar 
resulted in limitation of function of the elbow joint on the 
side.  Range of motion of the left elbow was from zero 
degrees extension to 115 degrees flexion actively, and to 118 
degrees flexion passively. 

In a November 1998 statement, the veteran reiterated that the 
scar was tender and painful and resulted in a limitation of 
functioning of the elbow.  In a January 1999 VA Form 9 the 
veteran contended that he should receive at least a 20 
percent rating for his scarring of the left arm.  He therein 
stated that there was scarring, pain, limited motion, and 
disfigurement of the left arm associated with the scar.

The veteran received a VA neurological examination in October 
2000.  The results of that examination indicate, in relevant 
part, that the veteran believes that he has been unable to 
make a fist and flex his second digit completely since his 
injury to the elbow while in service.  The examiner noted the 
prior history of the veteran as indicated by the claims file.

The veteran indicated that his current job did not require 
him to do lifting.  He indicated that he did not use his left 
arm at all, and complete extension causes pain over the 
proximal forearm and elbow.  He had poor grip and persistent 
numbness in the second to fourth digits.  The area around the 
scar can become red as well as painful with active use.  He 
is still unable to flex the second digit.

Upon examination, the veteran was found to have reflexes of 
2+ and symmetrical, including upper extremities and ankle 
jerks.  Toes were downgoing.  There was an S stitch scar over 
the forearm and upper arm at the elbow joint.  There was pain 
to palpation, especially over the scar and proximally in the 
forearm in the region of the pronator teres muscle.  He did 
appear to have some limitation, especially in active 
extension of the elbow.  There was significant atrophy in the 
left flexor digitorum profundus and flexor pollicis longus 
muscle of that forearm.  There was very slight atrophy at the 
first dorsal interosseous.  There was 5-/5 weakness in the 
left interosseous muscles, left pronator, but more extensive 
4-5/5 weakness in the supinator.  There was slight weakness 
possibly in the left triceps and the greatest weakness in 
flexion, especially of the first digit.  There was mild 
sensory loss, not definitely in radial, ulnar, or median 
cutaneous fields with the exception of second and third 
digits innervated by median nerve.

The examiner's assessment was of left partial median nerve 
injury predominantly distribution of interosseous nerve given 
the significant atrophy and weakness in that distribution.  
The findings and descriptions from the chart were consistent 
with an initial injury to the median nerve, perhaps at the 
elbow supracondylar region.  There may have been progression 
of atrophy and weakness over the years, although relationship 
to different surgeries cannot be established.  The examiner 
noted that certainly scar tissue as noted on the second 
revision surgery might have contributed to the ongoing pain 
and weakness and paresthesias.  The examiner noted that the 
relatively normal EMGs and nerve conduction studies may 
reflect the difficulty of evaluating this particular 
distribution of the nerve and the chronicity of the process.  
He may have a component of pronator teres syndrome as well, 
which could relate to entrapment due to scarring of the 
nerves that passes through the pronator muscle and is often 
associated with normal electrophysiologic studies.

The veteran received a VA joint examination in November 2000.  
The examiner at that time reviewed the medical history of the 
veteran.  The veteran reported that he still had weakness of 
grip, weakness in his hand, and numbness in his first, 
second, and third digits in his left hand.  He also 
complained of stiffness in his elbow that increases with cold 
weather, soreness of his scar, and numbness of his hand.  
These symptoms increase when he is trying to lift any kind of 
weight.  He cannot sleep on his left side secondary to 
discomfort.  He also has trouble picking up objects or 
grasping objects with his left hand because of the weak grip, 
and also because his second finger "stubs" objects as he 
tries to grab them, because he has minimal control over his 
left second digit.  He reported taking anti-inflammatory 
medicine for pain.  Precipitating factors that worsen his 
condition are cold weather, damp weather, and lifting 
objects.  The veteran does not wear an elbow brace, but he 
does wear a wrist splint.  The veteran reported having 
trouble at work lifting objects.

Upon examination, the veteran's active elbow flexion was 40 
to 110 degrees; passively, he could be extended to 40 degrees 
with slow, gradual pressure, but the veteran complained of 
pain in the antecubital fossa and also over the medial 
epicondyle, and resisted the examiner a great deal when she 
was trying to passively extend him.  Forearm supination was 
80 degrees and equal to the opposite side.  Forearm pronation 
was 80 degrees and equal to the opposite side.  Wrist 
dorsiflexion was 60 degrees and equal to the opposite side.  
Wrist palmar flexion was 50 degrees and equal to the opposite 
side.  Wrist radial deviation was 20 degrees, and ulnar 
deviation was 40 degrees.  He has 5/5 deltoids and biceps, 5-
/5 triceps on the left side, wrist dorsiflexion and palmar 
flexion is 5/5, his intrinsics are 5/5, extension is 5/5 of 
EDL 2-5 and 5/5 extensor pollicis longus.  He has 4+/5
flexor pollicis longus opposition of the thumb and adduction 
of the thumb.  He has a negative Kiloh-Nevin sign, negative 
Froment's sign.  Flexion of the second through fifth PIP 
joints is full and 5/5.  Flexion of the DIP joints of the 
third through fifth digits is 5/5, however, the patient is 
completely unable to flex the DIP joint of his second digit.  
Active range of motion of the MP joint of the second digit is 
0-90  degrees, and active motion of the second proximal 
interphalangeal joint is 0-90 degrees.  He is unable to have 
any active motion of the DIP joint of the second digit.

The veteran has less than 5-mm, two-point discrimination in 
the ulnar nerve distribution of the left hand which is equal 
to the opposite side.  However, when the examiner did the 
two-point discrimination of the median nerve, he had greater 
than 10-mm two-point in the left hand versus less than 5 mm 
in the right.  He had a 2+ radial pulse.  His S shaped 
surgical scar on his elbow was well healed, but he did have a 
keloid that had formed.  The examiner did not feel any 
palpable masses or fibrous tissue underneath that would 
explain his loss of range of motion.  However, the veteran 
said that he still has a great amount of tightness when he 
tries to fully extend his elbow.  X-rays taken that day of 
the left elbow and wrist show no evidence of post traumatic 
arthritis of either joint.  There was good joint space, and 
no evidence of previous fracture.  The examiner diagnosed the 
veteran with previous anterior interosseous nerve injury with 
loss of motion of the second DIP joint that makes it 
difficult for the veteran to flex his joint and gives him a 
weak grip in his left hand.  Also, postsurgical scars from 
previous neurolysis at the elbow have resulted in a loss of 
full extension and full flexion for the veteran.  The 
examiner indicated that these injuries were definitely 
related to the veteran's original injuries and surgeries 
while he was in the Army Reserves.

The veteran received a hearing before the undersigned member 
of the Board in June 2002.  The transcript of that hearing 
indicates, in relevant part, how the veteran injured himself 
in service, and relates the subsequent surgeries he has had 
for his disability.  The veteran also described how his 
injury prevented him from becoming a police officer.  The 
veteran again indicated that he had trouble lifting things, 
and making a fist with his left hand.

At the veteran's hearing, he submitted three letters from one 
of his doctors.  A letter from Dean G. Sotereanos, M.D, dated 
May 14, 1992, indicated that the veteran would be undergoing 
a left carpal tunnel release on May 18, 1992, and that this 
condition was due to his injury which occurred in the US 
military.  A June 1992 statement from Dr. Sotereanos 
indicated that the veteran underwent left carpal tunnel 
release on May 18, 1992, and that it was the doctor's opinion 
that the veteran's problem of carpal tunnel syndrome in the 
military was directly related to the injury he sustained in 
service, and that the length of his disability would be to 
July 27, 1992.  A further letter dated October 1996 by Dr. 
Sotereanos was submitted, which indicated that the veteran 
was scheduled for surgery on November 18, 1996 for a left 
elbow median nerve and anterior interosseous nerve release.  
He noted that the recuperation time for such a surgery was 6 
months.


I.  Entitlement to an increased evaluation for a surgical 
scar of the left arm, currently rated 10 percent disabling.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's surgical scar 
of the left arm is not adequate.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran is currently receiving a 10 percent evaluation 
for his surgical scar of the left arm, under Diagnostic Code 
7804, for a superficial scar that is tender and painful on 
objective demonstration.  The veteran argues that a higher 
rating is warranted due to limitation of motion. 

Skin disorders are rated under Diagnostic Codes 7800 through 
7819.  38 C.F.R. § 4.118 (2001).  Superficial scars which are 
not of the face, head, or neck, and which are not burn scars, 
may be rated under Diagnostic Code 7803, for a superficial 
scar which is poorly nourished with repeated ulceration, or 
under Diagnostic Code 7804, for a superficial scar which is 
tender and painful on objective demonstration.  A 10 percent 
rating may be assigned for a scar under one of these two 
codes.  A compensable rating may not be assigned on the basis 
of repugnance of a superficial scar where, as here, the scar 
is not of the face, head, or neck.  Diagnostic Code 7800.  
With the 10 percent rating currently assigned, the veteran 
has already been assigned the maximum schedular rating 
allowable for his superficial surgical scar of the arm on the 
basis of Diagnostic Codes 7803 and 7804.  However, Diagnostic 
Code 7805 allows for rating a superficial scar on the basis 
of limitation of function of an affected part.  To consider a 
higher schedular rating than the 10 percent assigned, the VA 
must consider ratings based on limitation of elbow 
functioning.

Full range of motion of the elbow is from zero degrees 
extension to 145 degrees flexion. Full forearm pronation is 
from zero to 80 degrees, and full forearm supination is from 
zero to 85 degrees.  See 38 C.F.R. § 4.71 (Plate I).

Where the elbow joint is involved, Diagnostic Code 5206 
provides for a noncompensable evaluation if flexion of the 
minor forearm is limited to 110 degrees.  A 10 percent 
evaluation is assignable if flexion is limited to 100 
degrees.  In order to warrant an evaluation of 20 percent, 
flexion must be limited to 90 degrees.  A flexion limited to 
70 degrees in the minor arm also warrants a 20 percent 
evaluation.  A flexion limited to 55 degrees warrants a 30 
percent evaluation, and a flexion limited to 45 degrees 
warrants a 40 percent evaluation. 

Diagnostic Code 5207 provides for a 10 percent evaluation if 
extension is limited to 45 or 60 degrees.  If extension is 
limited to 75 degrees or 90 degrees in the minor arm, a 20 
percent evaluation would be assigned.  Extension limited to 
100 degrees warrants a 30 percent evaluation, and extension 
limited to 110 degrees warrants a 40 percent evaluation.

Further, under Diagnostic Code 5208, a 20 percent evaluation 
is warranted if flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  Supination and pronation 
of the forearm is evaluated pursuant to Diagnostic Code 5213.  
A 10 percent rating is warranted for limitation of supination 
to 30 degrees or less, and a 20 percent rating is warranted 
for limitation of pronation with motion lost beyond the 
middle of arc or beyond the last quarter of arc, with the 
hand not approaching full pronation.  38 C.F.R. § 4.71a 
(2001).

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the forearm.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabling 
under Diagnostic Code 7804, for a superficial scar which is 
tender and painful on objective demonstration.  In this 
regard, the Board notes that the opinion of a VA examiner in 
November 2000 did indicate that the veteran's disabilities, 
to include limitation of range of motion, were due to his 
service disabilities, however, September 1998 examination 
found the veteran's range of motion of the left elbow was 
from zero degrees extension to 115 degrees flexion actively, 
and to 118 degrees flexion passively, and the most recent 
findings of limitation of motion, from a November 2000 
examination, show the veteran's active elbow flexion was 40 
to 110 degrees; passively, he could be extended to 40 degrees 
with slow, gradual pressure, but with pain.  Forearm 
supination and pronation was 80 degrees and equal to the 
opposite side.  These levels of limitation of motion, even 
considering DeLuca, would warrant no more than a 
noncompensable rating under the relevant codes concerning 
limitation of motion of the forearm.  Thus, the veteran is 
more properly rated under Diagnostic Code 7804, for a 
superficial scar which is tender and painful on objective 
demonstration, under which he can receive a 10 percent 
evaluation, rather than under the diagnostic codes governing 
limitation of motion, under which he would warrant no more 
than a noncompensable range of motion.  The loss of grip 
strength is rated under the nerve impairment.  The elbow pain 
has not been attributed to any specific disorder.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's left arm scar on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  
There is no showing that this disorder alone has resulted in 
a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  While the Board agrees that this 
disability, along with the veteran's other service connected 
disabilities, does have some impact on the veteran's 
employment, the Board feels that this impact is adequately 
reflected in the level of service connection granted to the 
veteran.  In the absence of evidence of such factors, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the left arm scar, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


II. Entitlement to an increased rating for residuals of 
injury to the anterior interosseous nerve of the left hand, 
currently evaluated as 40 percent disabling.

As noted, it is maintained that the 40 percent disability 
evaluation currently assigned to the veteran's left hand 
disability is not adequate.  In this regard, it is again 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran is currently rated as 40 percent disabled under 
Diagnostic Code 8515, for paralysis of the median nerve of 
the minor extremity.  This contemplates severe incomplete 
paralysis of the nerve.  Under that code, a 60 percent 
evaluation is warranted for the minor extremity if the 
evidence establishes complete paralysis of the median nerve 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.

Compensation is also provided for incomplete paralysis of the 
median nerve that is severe (40 percent minor extremity), 
moderate (20 percent minor extremity), and mild (10 percent 
for the major or minor extremity).  38 C.F.R. 4.124a, 
Diagnostic Code 8515 (2001).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 40 percent disabled for 
severe incomplete paralysis of the median nerve.  In this 
regard, no evidence has been submitted which establishes 
complete paralysis of the median nerve, such that a 60 
percent evaluation would be warranted.  Upon examination in 
October 2000, the veteran was found to have an inability to 
flex his second digit, mild sensory loss, numbness in several 
of his digits, and a weakened grip, with a diagnosis of left 
partial median nerve injury.  Upon examination in November 
2000, the veteran was again found to have a weakened grip, 
minimal control over his left second digit, with flexion of 
the second through fifth PIP joints full and 5/5, flexion of 
the DIP joints of the third through fifth digits at 5/5, and 
the veteran was completely unable to flex the DIP joint of 
his second digit.  While the Board finds the level of 
disability reflected by these findings to be not 
insignificant, these findings show no more than a severe 
incomplete paralysis of the median nerve of the minor hand, 
such that a 40 percent rating is warranted.  There are no 
findings that the veteran has complete paralysis of the 
median nerve, or the thumb in the plan of the hand, or 
incomplete and defective pronation, problems with flexion of 
the thumb, defective opposition and abduction of the thumb, 
at right angles to the palm, or weakened flexion of the 
wrist.  As to the veteran's wrist, findings from the November 
2000 VA examination found wrist dorsiflexion of 60 degrees 
and equal to the opposite side, wrist palmar flexion of 50 
degrees and equal to the opposite side, wrist radial 
deviation of 20 degrees, and ulnar deviation of 40 degrees.  
With wrist flexion and dorsiflexion being equal in both 
wrists, the veteran appears to have no limitation of motion 
of the wrist due to his disability, no weakened flexion, and 
no incomplete or defective pronation.  As to thumb findings, 
the veteran has 4+/5 flexor pollicis longus opposition of the 
thumb and adduction of the thumb, findings reflective of only 
minor thumb symptomatology.  Therefore, taking into account 
all evidence of record, the Board finds that the veteran is 
currently properly rated as 40 percent disabled due to severe 
incomplete paralysis of the median nerve.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for his left arm disability on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  There 
is no showing that this disorder has resulted in a marked 
interference with employment, and there is no indication that 
it has necessitated frequent periods of hospitalization.  
While the Board agrees that this disability, along with the 
veteran's other service connected disabilities, does have 
some impact on the veteran's employment, the Board feels that 
this impact is adequately reflected in the level of service 
connection granted to the veteran.  In the absence of 
evidence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


III.  Entitlement to a temporary total post surgical 
convalescent rating pursuant to 38 C.F.R. § 4.30 based on 
left carpal tunnel release surgery performed at a private 
hospital in May 1992.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a)	Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1)	Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.)

(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.)

(3)	Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976) 38 C.F.R. § 4.30.

In this case, both the recently submitted letters from Dr. 
Sotereanos, and the November 2000 opinion from a VA examiner, 
indicate that the veteran's surgery in May 1992 was related 
to his original service connected injury.  A June 1992 letter 
indicated that the veteran had surgery on May 18, 1992, and 
that that the length of his disability would be to July 27, 
1992.  As such, the Board finds that the veteran is entitled 
to a temporary total rating for post surgical convalescence.  
This would run from the date of surgery, May 18, 1992 through 
the month the need for convalescence ended (July 27, 1992).  
So payment would be through July 31, 1992.


ORDER

Entitlement to an increased initial evaluation for a surgical 
scar of the left arm, currently rated 10 percent disabling, 
is denied.

Entitlement to an increased rating for residuals of injury to 
the anterior interosseous nerve of the left hand, currently 
evaluated as 40 percent disabling, is denied.

Entitlement to a temporary total post surgical convalescent 
rating pursuant to 38 C.F.R. § 4.30 based on left carpal 
tunnel release surgery from May 18, 1992, to July 31, 1992 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

